FILED
                                                                         Sep 23 2019, 9:06 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jason M. Smith                                             Debra A. Mastrian
Smith Law Services, P.C.                                   Suzannah W. Overholt
Seymour, Indiana                                           Elizabeth S. Traylor
                                                           SmithAmundsen LLC
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Mathew R. DuSablon,                                        September 23, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-MI-2259
        v.                                                 Appeal from the Jackson Superior
                                                           Court
Jackson County Bank,                                       The Honorable Bruce A.
Appellee-Plaintiff.                                        MacTavish, Special Judge
                                                           Trial Court Cause No.
                                                           36D01-1802-MI-15



Najam, Judge.




Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019                           Page 1 of 15
                                          Statement of the Case
[1]   In two notices of appeal filed with our Court, 1 Mathew R. DuSablon stated that

      he was appealing the trial court’s entry of a preliminary injunction, the court’s

      subsequent conversion of that preliminary injunction into a permanent

      injunction, an order in which the trial court found DuSablon to be in contempt,

      a September 2018 sanctions order, and an October 2018 sanctions order.

      DuSablon asserted that Indiana Appellate Rules 14(A)(1) and 14(A)(5)

      provided that he may appeal each of those various interlocutory orders as a

      matter of right. DuSablon’s counter-claims against plaintiff Jackson County

      Bank (the “Bank”) remain pending in the trial court.


[2]   DuSablon purports to raise two issues for our review. However, we conclude

      that DuSablon has not secured appellate jurisdiction. There is no final

      judgment, as his counter-claims remain pending in the trial court. The

      preliminary injunction, which may have supported interlocutory review as of

      right under Appellate Rule 14(A)(5), no longer exists. And neither permanent

      injunctions nor contempt findings, without more, are bases for appellate review

      under Appellate Rule 14(A).


[3]   This leaves the two sanctions orders. The October 2018 sanctions order

      superseded the September 2018 sanctions order, and we agree with DuSablon

      that the October order is appealable as of right under Appellate Rule 14(A)(1)




      1
          We later consolidated the two appeals.

      Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019    Page 2 of 15
      as an order for the payment of money. However, DuSablon raises no actual

      argument on appeal regarding the payment of money under that order, to say

      nothing of an argument supported by cogent reasoning and citations to the

      record. Accordingly, there is nothing for this Court to review. We therefore

      dismiss this appeal. 2


                                   Facts and Procedural History 3
[4]   On February 28, 2018, the Bank filed its complaint against DuSablon on the

      ground that he was in violation of a noncompete agreement with the Bank.

      The Bank sought a preliminary and permanent injunction. DuSablon moved to

      dismiss the Bank’s complaint, which the trial court denied, and filed counter-

      claims against the Bank.


[5]   In August, after a fact-finding hearing on the Bank’s request for a preliminary

      injunction, the trial court found as follows:


      2
        After the Bank filed its complaint against DuSablon for his alleged violation of a noncompete agreement,
      DuSablon responded as follows: he refused to comply with the Bank’s discovery requests, for which the trial
      court sanctioned him; he refused to comply with the court’s entry of a preliminary injunction, for which the
      court found him to be in contempt; he attempted to delay the proceedings in the trial court by improperly
      removing the case to federal court, for which the federal district court sanctioned him; and he now attempts
      to appeal several interlocutory orders that are not appealable as a matter of right, dedicating his arguments on
      appeal to the merits of orders that are not properly before us.
      Moreover, while we respect vigorous advocacy, we must agree with the Bank that much of DuSablon’s lead
      brief on appeal and reply brief are riddled with impertinent attacks on opposing counsel and the trial court.
      We have disregarded such language in our consideration of this appeal. See, e.g., WorldCom Network Servs.,
      Inc. v. Thompson, 698 N.E.2d 1233, 1236-37 (Ind. Ct. App. 1998), trans. denied. We also direct the Clerk of
      this Court to send a copy of this opinion and the parties’ briefs to the Indiana Supreme Court Disciplinary
      Commission, which has exclusive jurisdiction to discipline an attorney, where appropriate, for violations of
      the Rules of Professional Conduct.
      3
        We agree with the Bank that the Statement of Facts in DuSablon’s brief is not in accordance with the
      standard of review appropriate to any of the orders DuSablon purports to appeal, and we disregard his
      Statement of Facts accordingly. See Ind. Appellate Rule 46(A)(6)(b).

      Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019                             Page 3 of 15
        1.    [The Bank] is an Indiana state chartered bank that
        provides consumer banking services to customers as well as
        investment services . . . .


        2.    In September 2007, [the Bank] hired DuSablon as an
        Investment Representative to provide investment services to [the
        Bank’s] customers.


        3.      On September 12, 2007, DuSablon executed the
        Agreement, which includes provisions barring DuSablon from
        disclosing confidential [Bank] information, requiring the return
        of [Bank] property upon his termination, barring competition for
        a reasonable period of time within a reasonable geographic area
        after termination, and prohibiting him from soliciting and
        diverting employees, certain customers, and prospective
        customers of [the Bank].


        4.       Specifically, the Agreement provides that:


                 DuSablon covenants and agrees not to enter the
                 employment of, or perform any advisory or consulting
                 service for, or make a substantial investment in, any
                 branch, office or satellite of a financial services business,
                 investment services business, or a financial
                 institution . . . which branch, office or satellite is located in
                 any county in which [the Bank] has a branch or office for a
                 period of twelve (12) months from the date of termination
                 of employment with [the Bank], irrespective of who
                 terminated the employment or why it was terminated.


        (Agreement, Section 1.)


        5.       The Agreement further provides that:



Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019          Page 4 of 15
                 DuSablon agrees that he will not directly or indirectly at
                 any time during the Business Protection Period solicit or
                 induce or attempt to solicit or induce any employee of [the
                 Bank] to terminate his or her employment, representation
                 or other association with [the Bank].


        (Agreement, Section 2(b).[)] The Agreement defines “Business
        Protection Period” as the time DuSablon was employed by [the
        Bank] and for a period of twelve (12) months after such
        employment ends. (Agreement, Section 2(a).)


        6.    [The Bank] has offices in the following counties (the
        “Restricted Area”): Jackson, Lawrence, Jennings, Monroe and
        Bartholomew.


        7.    DuSablon’s responsibilities as an employee of [the Bank]
        included pursuing new business on [the Bank’s] behalf,
        developing investment relationships with current and prospective
        customers of [the Bank], and selling insurance and financial
        products for [the Bank’s] benefit.


        8.     To accomplish these tasks, DuSablon relied upon direct
        marketing and referrals from [the Bank], [the Bank’s] employees,
        and [the Bank’s] branches.


        9.     DuSablon was also responsible for compliance
        requirements in accordance with [the Bank’s] procedures, as well
        as the requirements of [the Bank’s] broker-dealer, INVEST
        Financial Corporation (“INVEST”), for which he also served as
        [a] registered representative.


        10. DuSablon executed the purchase and sales of securities
        through INVEST for [the Bank’s] customers.



Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019     Page 5 of 15
        11. In late July 2017, DuSablon approached [the Bank’s] Chief
        Wealth Management Officer, George Spray, and told Spray that
        he heard a rumor that INVEST was being sold to LPL Financial
        (“LPL”). [The Bank] subsequently considered alternative broker-
        dealers, and [it] ultimately decided to contract with Raymond
        James. [The Bank’s] change from INVEST/LPL to Raymond
        James became effective on or about January 16, 2018.


        12. On January 8, 2018, just days before the change to
        Raymond James was to occur, DuSablon resigned and
        voluntarily terminated his employment with [the Bank].


        13. Almost immediately after resigning from [the Bank],
        DuSablon became a registered representative of LPL[] and
        created a new business entity, New Legacy Wealth Management,
        to offer the same investment and other financial services and
        advice that he performed while employed by [the Bank].


        14. DuSablon also opened an office which is located just two
        blocks from [the Bank’s] main branch in Seymour and provides
        his services from that office.


        15. As of July 9, 2018, the day DuSablon was deposed in this
        case, every single customer of his at New Legacy Wealth
        Management was a former [Bank] investment services customer
        that he served while employed by [the Bank].


        16. DuSablon’s assistant at [the Bank], Erin Goodpaster,
        resigned the very day after DuSablon resigned.


        17. Goodpaster admitted under oath . . . that while she and
        DuSablon were still employed by [the Bank] DuSablon discussed
        with her the possibility of her joining him in his new venture after
        he left [the Bank].

Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019    Page 6 of 15
      Appellant’s App. Vol. 2 at 16-19. The court then concluded in part as follows:


              13. . . . [D]espite DuSablon’s contention . . . that he was an
              employee of INVEST, not [the Bank], DuSablon received W-2
              statements from [the Bank], and the Agreement specifically states
              that DuSablon was hire[d] as an employee of [the Bank]. (E.g.,
              Agreement, Recitals B-D.) Whether or not DuSablon might also
              have been an employee of INVEST or some other entity while he
              was employed by [the Bank] is not relevant . . . .


              14. DuSablon has violated the Agreement by opening his new
              business just blocks away from [the Bank] and by soliciting
              Goodpaster to leave [the Bank] and join him. . . .


      Id. at 21.


[6]   In September, about two weeks after the court’s entry of the preliminary

      injunction, the court entered an “Order on Sanctions and Attorney Fees” (the

      “September Fees Order”). According to the September Fees Order:


              [The Bank] served discovery to [DuSablon] and non-parties
              including . . . Goodpaster and [DuSablon’s] new employer. The
              Court granted [the Bank’s] Motion to Expedite this discovery.
              The Court reviewed [the Bank’s] discovery [requests, which
              were] limited in scope, focused[,] and relevant to the issues in this
              case.


              [DuSablon’s] responses to [the Bank’s] discovery [requests] were
              to object to all of the [requests] and to not produce a single
              document. Discovery under the Indiana Trial Rules is supposed
              to be open[,] liberal[,] and self-executing. The Court granted [the
              Bank’s] Motion to Compel . . . on June 20, 2018.



      Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019     Page 7 of 15
              [DuSablon] has engaged in an ongoing pattern to evade
              responding to relevant discovery requests. [DuSablon]
              responded to no requests. He then removed this case to the
              Federal Court the day before the Motion to Compel hearing.
              Judge Sarah Evans Barker found the removal improper and
              untimely. This Court should not penalize Du[S]ablon for the
              removal as he was sanctioned with fees in Federal Court. This
              Court should consider the timing of the removal in examining
              Du[S]ablon’s conduct. Evidence at the Preliminary Injunction
              eviden[tiary] hearing showed Du[S]ablon also encouraged a non-
              party[,] LPL Financial LLC[,] he currently has a relationship
              with to not respond to the legitimate non-party discovery
              [requests].


              [DuSablon] has engaged in a pattern of obfuscation and delay
              that violates the spirit, letter[,] and requirements [of] the Indiana
              Trial Rules . . . relating to discovery.


              The Court finds that [DuSablon’s] conduct does not justify[]
              striking any of his claims or defenses. [DuSablon’s] conduct
              clearly justifies the granting of . . . attorney fees. [The Bank’s]
              counsel is given seven (7) days to file an Affidavit setting forth
              the [Bank’s] attorney’s fees relating to the Motion to Compel and
              Opposition to [DuSablon’s ensuing request for a] Protective
              Order. If [DuSablon] wishes to contest the amount of attorney
              fees he can file a Request for Hearing . . . . If [DuSablon] does
              not contest the attorney fees he should pay them within thirty
              (30) days of the filing of [the Bank’s] counsel’s affidavit.


      Id. at 24-25 (citations omitted).


[7]   On September 19, DuSablon filed his first notice of appeal in our Court. In that

      notice, DuSablon stated that he was appealing the trial court’s entry of the

      preliminary injunction as a matter of right pursuant to Indiana Appellate Rule

      Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019          Page 8 of 15
      14(A)(5). He further stated that he was appealing the September Fees Order as

      an order for the payment of money under Appellate Rule 14(A)(1).


[8]   However, DuSablon did not request the trial court to stay its proceedings

      pending the appeal, and in October the trial court converted the preliminary

      injunction into a permanent injunction, which DuSablon did not contest. In

      doing so, the court adopted its findings and conclusions on the preliminary

      injunction. 4 The court directed that the permanent injunction “shall run until

      one year from the date of the preliminary injunction on August 20, 2018.” Id.

      at 26. In that same order, the court found DuSablon to be in contempt for

      having “violated the preliminary injunction” by continuing to “conduct[] a

      competing investment business in Seymour”; for “work[ing] for the investment

      clients he had while employed at [the Bank]”; and for “provid[ing] investment

      services to these clients.” Id. The court’s order (hereinafter the “Permanent

      Injunction and Contempt Order”) stated that “[s]anctions for violation of the

      preliminary injunction are deferred for further hearing.” Id. at 27. 5


[9]   Also in October, the court revisited the September Fees Order, stating as

      follows:




      4
        After the trial court had converted the preliminary injunction into a permanent injunction, DuSablon filed
      an “Emergency Motion to Stay Enforcement and Effect of Preliminary and Permanent Injunction” in our
      Court, which we denied. Order at 1, DuSablon v. Jackson Cty. Bank, No. 18A-MI-2259 (Ind. Ct. App. Jan. 22,
      2019).
      5
        In November, the trial court entered separate orders for the permanent injunction and the finding of
      contempt, but those two orders are substantively identical to their respective portions of the original
      Permanent Injunction and Contempt Order.

      Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019                            Page 9 of 15
               On September 4, 2018, the Court issued an order on discovery
               sanctions. The order provided that counsel for [the Bank] was to
               submit an affidavit of attorney fees within ten days of the order.
               An affidavit of attorney fees was submitted . . . . The Court’s
               order gave [DuSablon] thirty days . . . to contest the fees.
               [DuSablon] has not filed an objection to contest the fees, and the
               Court hereby orders that judgment be entered in favor of [the
               Bank] and against [DuSablon] in the amount of $5,734.00.


       Id. at 28 (the “October Fees Order”). The court’s award of $5,734 to the Bank

       was promptly recorded in the court’s record of judgments and orders. See

       Appellee’s App. Vol. 2 at 13.


[10]   DuSablon then filed a second notice of appeal. In that notice, he stated that he

       was appealing, as a matter of right, the court’s interlocutory Permanent

       Injunction and Contempt Order and October Fees Order. We consolidated

       DuSablon’s two interlocutory appeals, and the trial court stayed further

       proceedings pending this appeal.


                                       Discussion and Decision
[11]   On appeal, DuSablon raises two issues for our review. First, he challenges the

       trial court’s denial of his motion to dismiss and entry of injunctive relief for the

       Bank. Second, he asserts that the trial court violated his federal due process

       rights for various reasons, rendering “all orders entered against DuSablon”

       invalid. Appellant’s Br. at 23.


[12]   “It is the duty of this Court to determine whether we have jurisdiction before

       proceeding to determine the rights of the parties on the merits.” Allstate Ins. Co.

       Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019    Page 10 of 15
       v. Scroghan, 801 N.E.2d 191, 193 (Ind. Ct. App. 2004), trans. denied.

       “Jurisdiction is a question of law we review de novo.” Ind. Newspapers, Inc. v.

       Miller, 980 N.E.2d 852, 857 (Ind. Ct. App. 2012), aff’d on reh’g, 980 N.E.2d 863

       (Ind. Ct. App. 2013), trans. denied. This Court’s typical jurisdiction is over final

       judgments from our trial courts. Ind. Appellate Rule 5(A). There is no final

       judgment here, however, as DuSablon’s counter-claims remain pending in the

       trial court. See App. R. 2(H)(1).


[13]   Nonetheless, this Court “shall have jurisdiction over appeals of interlocutory

       orders” pursuant to Indiana Appellate Rule 14. App. R. 5(B). As we have

       explained:


               An appeal from an interlocutory order is not allowed unless
               specifically authorized by the Indiana Constitution, statutes, or
               the rules of court. The authorization is to be strictly construed, and
               any attempt to perfect an appeal without such authorization warrants a
               dismissal.


                                                        ***


               . . . There are three ways that this Court has jurisdiction over
               interlocutory orders under Rule 14: (1) Rule 14(A) allows
               interlocutory appeals as of right; (2) Rule 14(B) permits
               discretionary appeals “if the trial court certifies its order and the
               Court of Appeals accepts jurisdiction over the appeal”; and (3)
               Rule 14(C) authorizes other interlocutory appeals only as
               provided by statute.


       Allstate Ins. Co., 801 N.E.2d at 193 (emphasis added; citations omitted). There

       is no dispute that Appellate Rules 14(B) and 14(C) are not at issue here.

       Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019       Page 11 of 15
[14]   Instead, DuSablon asserts that Appellate Rules 14(A)(1) and 14(A)(5) secure

       our jurisdiction. Appellate Rule 14(A) states:


               Appeals from the following interlocutory orders are taken as a
               matter of right by filing a Notice of Appeal with the Clerk within
               thirty (30) days after the notation of the interlocutory order in the
               Chronological Case Summary:


               (1) For the payment of money;


                                                        ***


               (5) Granting or refusing to grant . . . a preliminary
               injunction . . . .


[15]   We first consider DuSablon’s attempt to appeal the preliminary injunction.

       Appellate Rule 14(A)(5) expressly permits such appeals as a matter of right.

       However, a preliminary injunction no longer exists in this case. Rather,

       DuSablon did not seek to have the trial court stay its entry of the preliminary

       injunction after DuSablon filed his first notice of appeal, and the trial court

       subsequently converted the preliminary injunction into a permanent injunction.

       Appellate Rule 14(A)(5) does not speak to permanent injunctions. Cf. Witt v.

       Jay Petroleum, Inc., 964 N.E.2d 198, 203 (Ind. 2012) (stating that Appellate Rule

       14(A)(5) does not apply to temporary restraining orders). Thus, there is no

       preliminary injunction for DuSablon to appeal under Appellate Rule 14(A)(5).


[16]   We next consider DuSablon’s attempt to appeal the Permanent Injunction and

       Contempt Order. Again, the permanent-injunction component of that order

       Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019     Page 12 of 15
       does not render the order appealable as a matter of right. App. R. 14(A)(5).

       And Appellate Rule 14(A) does not permit appeals as of right from contempt

       findings in and of themselves. See id. Further, the Permanent Injunction and

       Contempt Order, which deferred “[s]anctions for violation of the preliminary

       injunction . . . for further hearing,” is not an order for the payment of money.

       Appellant’s App. Vol. 2 at 27; see Rowe v. Ind. Dep’t of Corr., 940 N.E.2d 1218,

       1219-20 (Ind. Ct. App 2011), trans. denied. Thus, this interlocutory order is not

       properly before us.


[17]   This leaves DuSablon’s attempt to appeal the October Fees Order, which

       superseded the September Fees Order. We agree with DuSablon that the

       October Fees Order, which ordered him to pay a specific sum of money by a

       date certain 6 and was recorded in the trial court’s record of judgments and

       orders, is appealable as of right as an order for the payment of money under

       Appellate Rule 14(A)(1). However, DuSablon does not actually challenge the

       October Fees Order on appeal. Rather, he argues only that the entirety of the

       proceedings before the trial court were so infused with the trial judge’s bias for

       the Bank that “all orders entered against DuSablon” are invalid as a matter of

       law. Appellant’s Br. at 23.


[18]   Our scope of review in interlocutory appeals is limited to the interlocutory order

       on appeal. As our Supreme Court has said, “an interlocutory appeal raises



       6
         The September Fees Order directed DuSablon to pay the attorney’s fees within thirty days of the
       submission of the Bank’s attorney’s fees affidavit, and the October Fees Order did not alter that timeframe.

       Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019                           Page 13 of 15
       every issue presented by the order that is the subject of the appeal.” Tom-Wat,

       Inc. v. Fink, 741 N.E.2d 343, 346 (Ind. 2001) (emphasis added). Such appeals

       are not vehicles through which one may attack the trial court proceedings as a

       whole and without regard to the order on appeal. See id. Indeed, the purpose of

       Appellate Rule 14(A)(1) in particular “is to provide a remedy to parties

       compelled to part with money which is tied up awaiting litigation.” Bessette v.

       Turflinger (In re Paternity of S.R.W.), 100 N.E.3d 285, 289 (Ind. Ct. App. 2018).

       “It seems to us to defeat the purpose of allowing such interlocutory appeals if

       the party does not actually raise an issue regarding the payment of money” on

       appeal. Id.


[19]   DuSablon does not actually raise any issues regarding the payment of money

       compelled by the October Fees Order. He instead asserts—with virtually no

       citations to the record in support of his assertions—that the trial judge acted

       with such bias and partiality in favor of the Bank that no order from the court,

       including the October Fees Order, can stand. But it is clear from the whole of

       DuSablon’s argument that, insofar as there is a discernable order he is

       challenging, it is not the October Fees Order but the trial court’s denial of his

       motion for change of venue and the court’s various discovery orders, which are

       not appealable as a matter of right. See App. R. 14(A). Only in a sentence on

       page 48 of his brief on appeal does DuSablon add that, “on the same grounds,”

       the October Fees Order is invalid. Appellant’s Br. at 48. Such a passing

       reference is not an argument supported by cogent reasoning. See App. R.

       46(A)(8)(a); Morris v. BioSafe Eng’g, Inc., 9 N.E.3d 195, 199 n.2 (Ind. Ct. App.

       Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019    Page 14 of 15
       2014), trans. denied. In other words, we conclude that, while the October Fees

       Order provided a basis for appellate jurisdiction under Appellate Rule 14(A)(1),

       DuSablon does not actually, specifically, or cogently challenge that order, and,

       thus, there is nothing “presented by the order” for us to review. Tom-Wat, Inc.,

       741 N.E.2d at 346.


[20]   In sum, DuSablon’s purported appeal of the preliminary injunction order, the

       Permanent Injunction and Contempt Order, or any other order except the

       October Fees Order is not properly before us. And while the October Fees

       Order is appealable as a matter of right, DuSablon raises no actual argument on

       appeal regarding the payment of money under that order. Accordingly, there is

       nothing for this Court to review, and we dismiss this appeal.


[21]   Dismissed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 18A-MI-2259 | September 23, 2019   Page 15 of 15